IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DENICE WICKER AND LINDY WICKER,        : No. 355 MAL 2015
H/W,                                   :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
KORMAN SERVICES, INC.,                 :
                                       :
                    Respondent         :
                                       :
AMERICAN ZURICH INSURANCE              :
COMPANY, INTERVENER                    :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.